Citation Nr: 0331948	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residual of a low 
back injury.

2.  Entitlement to service connection for arthritis of the 
thoracic and cervical spines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to July 1970 
and was medically discharged from the Oklahoma Air National 
Guard in September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The veteran contends that he injured his low back and 
thoracic and lumbar spine during service in the Oklahoma Air 
National Guard.  The record indicates that he was also 
employed as a civilian with the Oklahoma National Guard.  The 
record shows that the veteran was treated on November 20, 
1987 for a low back injury while he was in inactive duty 
training.  The record further indicates that he sustained an 
injury in 1994.  The circumstances surrounding this injury 
are unclear.  When the veteran was separated from the 
Oklahoma Air National Guard in June 1996, it was determined 
that he was disqualified for further service in the National 
Guard because of chronic low back pain existing prior to 
service.  In view of these facts the Board is of the opinion 
that additional development is warranted.  

on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Under that decision 
no less than a one-year notice for response is required.  The 
evidence shows that the veteran was notified of 38 C.F.R. § 
3.159(b)(1) in the statement of the case.

Accordingly, case is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  See also 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for disabilities the 
lumbosacral, cervical, and thoracic spine 
since his release from active duty in 
1970 to the present which have not been 
previously submitted.  He should be asked 
to furnish the exact dates of injuries he 
sustained to his back while on duty 
status, to include in 1994

3.  The RO should request the service 
department, National Personnel Records 
Center (NPRC), veteran's National Guard 
unit(s)/Office of the Adjutant General, 
or any other appropriate organization to 
obtain the veteran's service medical 
records from his period of active duty 
from 1966-1970 period of active duty and 
to verify all periods of inactive duty 
for training and active duty for training 
for the record.

4.  Thereafter, an examination by an 
orthopedist should be conducted to 
determine the nature, severity, and 
etiology of the disabilities involving 
the lumbosacral, cervical, and thoracic 
spine.  In addition to x-rays, any other 
tests deemed necessary should be 
performed.  The examiner is requested to 
obtain a detailed history concerning 
injuries to the back that occurred during 
military service and in civilian status.  
After reviewing claims folder it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any disabilities of the 
lumbosacral, cervical, and thoracic spin 
diagnosed are related to the veteran's 
military service, to include the low back 
injury on November 20,1987 when the 
veteran was on inactive duty training.  
The examiner is asked to give a full 
rationale for any opinions expressed. 

5.  Thereafter, the RO should 
readjudicate the claims currently in 
appellate status.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


